Judgment unanimously affirmed, with one bill of costs to all claimants. Memorandum: We reject the State’s contention that the retrial was limited by this court’s prior decision to questions of the elevations of the various areas involved (see Crisafulli v State of New York, 41 AD2d 695). "In the absence of an express direction for a limited trial, the granting of a new trial should be construed to require a new trial generally” (Matter of Sipal Realty Corp. v William, 15 AD2d 456, 457; see Halpern v Amtorg Trading Corp., 292 NY 42). Additionally, we conclude that the assertion of claimants’ expert that the turbines were in actual operation was a product of his independent investigation. The basis for this testimony was not sought on cross-examination and no issue concerning this point has been raised on appeal. Otherwise we affirm the judgments for the reasons stated in the Court of Claims memorandum, Lengyel, J. (Appeal from judgment of Court of Claims—negligence, flooding.) Present—Marsh, P. J., Cardamone, Dillon, Schnepp and Witmer, JJ.